By order of this court, dated March 10, 1986, the judgment of conviction was modified by vacating the original sentence imposed for murder in the second degree, the judgment as so modified was affirmed, and the case was remitted to the Supreme Court, Queens County, for resentencing (People v Jandelli, 118 AD2d 656).
The resentencing court’s failure to obtain an updated presentence report before imposing resentence does not require vacatur of the resentence, as the resentence imposed is the minimum authorized sentence (see, People v Navarro, 91 AD2d 618; see also, People v Jackson, 106 AD2d 93, 98).
We have considered the defendant’s remaining contentions and find that they do not require reversal. Mollen, P. J., Brown, Hooper and Miller, JJ., concur.